                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN DOUGLAS HUNTER,                              Case No. 14-cv-05031-JST
                                                       Plaintiff,
                                   8
                                                                                           ORDER GRANTING STIPULATED
                                                 v.                                        MOTION TO AMEND COMPLAINT
                                   9

                                  10     MIKE SOKOLOFF, et al.,                            Re: ECF No. 92
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties’ stipulated motion to allow Plaintiff John Douglas Hunter to file a third

                                  14   amended complaint is granted. ECF No. 92. Hunter shall file his third amended complaint no

                                  15   later than December 14, 2018.

                                  16          IT IS SO ORDERED.

                                  17   Dated: December 7, 2018
                                                                                       ______________________________________
                                  18
                                                                                                     JON S. TIGAR
                                  19                                                           United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
